Exhibit 10.4

PULITZER JUNIOR INTERCREDITOR AGREEMENT

THIS PULITZER JUNIOR INTERCREDITOR AGREEMENT dated as of June 25, 2015 (this
“Agreement”), among LEE ENTERPRISES, INCORPORATED, a Delaware corporation (the
“Borrower”), PULITZER INC., a Delaware corporation (“Pulitzer”), each of
Pulitzer’s direct or indirect subsidiaries party hereto (together with Pulitzer,
the “Pulitzer Entities”), WILMINGTON TRUST, NATIONAL ASSOCIATION, as
administrative agent under the Lee Second Lien Loan Agreement (together with its
successors and assigns, in such capacity, the “Pulitzer First Priority Agent”)
and as collateral agent for the First Lien Secured Parties (together with its
successors and assigns, in such capacity, the “Pulitzer First Priority
Collateral Agent”), JPMORGAN CHASE BANK, N.A., as administrative agent with
respect to the Revolving Credit Facility (together with its successors and
assigns, in such capacity, the “Revolving Agent”) and as collateral agent with
respect to the Revolving Credit Facility (together with its successors and
assigns, in such capacity, the “Revolving Collateral Agent”), JPMORGAN CHASE
BANK, N.A., as administrative agent with respect to the Pari Passu Facility
(together with its successors and assigns in such capacity, the “Pari Passu
Agent”) and as collateral agent with respect to the Pari Passu Facility
(together with its successors and assigns, in such capacity, the “Pari Passu
Collateral Agent”), and U.S. BANK NATIONAL ASSOCIATION, not in its individual
capacity, but solely in its capacity as Trustee under the Notes Indenture
(together with its successors and assigns, in such capacity, the “Notes
Trustee”), and DEUTSCHE BANK TRUST COMPANY AMERICAS, as collateral agent for
with respect to the Notes (together with its successors and assigns, in such
capacity, the “Notes Collateral Agent”).

WHEREAS, the Borrower, the Pulitzer First Priority Agent, the Pulitzer First
Priority Collateral Agent and certain financial institutions and other entities
are parties to the Second Lien Loan Agreement dated as of March 31, 2014 (the
“Lee Second Lien Credit Agreement”), pursuant to which such financial
institutions and other entities have agreed to make term loans to the Borrower;

WHEREAS, the Borrower, the Revolving Agent, the Revolving Collateral Agent and
certain financial institutions and other entities are parties to a Revolving
Credit Facility pursuant to which such financial institutions and other entities
have agreed to make revolving loans and extend other financial accommodations to
the Borrower;

WHEREAS, the Borrower, the Pari Passu Agent, the Pari Passu Collateral Agent and
certain financial institutions and other entities are parties to a Pari Passu
Facility pursuant to which such financial institutions and other entities have
agreed to make term loans to the Borrower;

WHEREAS, the Borrower, the other Grantors party thereto, as guarantors, and the
Notes Trustee are parties to the Indenture dated as of March 31, 2014 (the
“Notes Indenture”), pursuant to which the Borrower has agreed to issue senior
secured notes due 2022 (the “Notes”);

 

Page 1



--------------------------------------------------------------------------------

WHEREAS, the Borrower and the other Grantors have granted to the Pulitzer First
Priority Secured Parties security interests in the Common Collateral as security
for payment and performance of the Pulitzer First Priority Obligations; and

WHEREAS, the Borrower and the other Grantors have granted to the Pulitzer Second
Priority Secured Parties security interests in the Common Collateral as security
for payment and performance of the Pulitzer Second Priority Obligations.

NOW THEREFORE, in consideration of the foregoing and the mutual covenants herein
contained and other good and valuable consideration, the existence and
sufficiency of which is expressly recognized by all of the parties hereto, the
parties agree as follows:

Section 1. Definitions.

1.1 Defined Terms. The following terms, as used herein, have the following
meanings:

“Additional Agent” has the meaning set forth in Section 9.3(a).

“Additional Pulitzer First Priority Agreement” means any agreement designated as
such in writing by the Borrower; provided that (a) the obligations incurred
pursuant to such agreement are permitted to be incurred and secured on a pari
passu basis with the then extant Pulitzer First Priority Obligations by the
terms of each then extant Pulitzer First Priority Agreement and Pulitzer Second
Priority Agreement and (b) the Borrower shall have delivered to each Collateral
Agent (i) true and complete copies of such agreement and security documents
relating to such agreement, certified as being true and correct by an Authorized
Officer of the Borrower and (ii) a certificate of an Authorized Officer of the
Borrower describing the obligations incurred pursuant to such agreement to be
designated as additional Pulitzer First Priority Obligations and the initial
aggregate principal amount or face amount thereof, together with the aggregate
commitments thereunder, and certifying that such obligations are permitted to be
incurred and secured on a pari passu basis with the then extant Pulitzer First
Priority Obligations by the terms of each then extant Pulitzer First Priority
Agreement and Pulitzer Second Priority Agreement.

“Additional Pulitzer Second Priority Agreement” means any agreement designated
as such in writing by the Borrower; provided that (a) the obligations incurred
pursuant to such agreement are permitted to be incurred and secured on a pari
passu basis with the then extant Pulitzer Second Priority Obligations by the
terms of each then extant Pulitzer First Priority Agreement and Pulitzer Second
Priority Agreement and (b) the Borrower shall have delivered to each Collateral
Agent (i) true and complete copies of such agreement and security documents
relating to such agreement, certified as being true and correct by an Authorized
Officer of the Borrower and (ii) a certificate of an authorized officer
describing the obligations incurred pursuant to such agreement to be designated
as additional Pulitzer Second Priority Obligations and the initial aggregate
principal amount or face amount thereof, together with the aggregate commitments
thereunder, and certifying that such obligations are permitted to be incurred
and secured on a pari passu basis with the then extant Pulitzer Second Priority
Obligations by the terms of each then extant Pulitzer First Priority Agreement
and Pulitzer Second Priority Agreement.

 

Page 2



--------------------------------------------------------------------------------

“Affiliate” means, of any specified Person means any other Person, directly or
indirectly, controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control” when used with respect to any Person means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

“Agent Joinder Agreement” means a supplement to this Agreement substantially in
the form of Exhibit A, appropriately completed.

“Agents” means the collective reference to the Revolving Agent, the Pari Passu
Agent, the Notes Trustee, the Pulitzer First Priority Agent, the Additional
Agents and the Collateral Agents.

“Agreement” has the meaning assigned to such term in the preamble hereto.

“Authorized Officer” means, with respect to any Person, the chief executive
officer, chief financial officer, principal accounting officer, any vice
president, treasurer, general counsel or another executive officer of such
Person.

“Bailee Collateral Agent” has the meaning assigned to such term in
Section 2.3(b).

“Bankruptcy Code” means Title 11 of the United States Code, as amended.

“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for relief of debtors.

“Borrower” has the meaning ascribed to such term in the preamble.

“Collateral Agents” means, collectively, the Revolving Collateral Agent, the
Pari Passu Collateral Agent, the Notes Collateral Agent, the Pulitzer First
Priority Collateral Agent and any Additional Agent.

“Common Collateral” means all assets that are both Pulitzer First Priority
Collateral and Pulitzer Second Priority Collateral.

“Comparable Pulitzer Second Priority Security Document” means, in relation to
any Common Collateral subject to any Pulitzer First Priority Security Document,
the Pulitzer Second Priority Security Document that creates a security interest
in the same Common Collateral and granted by the same Grantor.

“Controlled Common Collateral” has the meaning assigned to such term in
Section 2.3(b).

“DIP Financing” has the meaning assigned to such term in Section 5.2.

 

Page 3



--------------------------------------------------------------------------------

“Discharge of Pulitzer First Priority Obligations” means, subject to any
reinstatement of Pulitzer First Priority Obligations in accordance with this
Agreement payment in full in cash of the principal of and interest (including
Post Petition Interest) and premium, if any that is then due and payable, on all
Pulitzer First Priority Obligations and termination of all commitments of the
Pulitzer First Priority Secured Parties to lend or otherwise extend credit under
the Pulitzer First Priority Documents.

“Enforcement Action” means, with respect to the Pulitzer First Priority
Obligations or the Pulitzer Second Priority Obligations, the exercise of any
rights and remedies with respect to any Common Collateral securing such
obligations or the commencement or prosecution of enforcement of any of the
rights and remedies as a secured creditor under, as applicable, the Pulitzer
First Priority Security Documents or the Pulitzer Second Priority Security
Documents, or applicable law, including, without limitation, (a) any rights of
set-off or recoupment, (b) any right to credit bid debt, and the exercise of any
rights or remedies of a secured creditor under the Uniform Commercial Code of
any applicable jurisdiction or under the Bankruptcy Code and (c) the
commencement of any judicial or nonjudicial foreclosure proceedings with respect
to, attempting any action to take possession of, any Common Collateral, or
exercising any right, remedy or power with respect to, or otherwise taking any
action to enforce their rights or interests in or realize upon the Common
Collateral.

“Enforcement Notice” has the meaning assigned to such term in Section 3.5(a).

“Event of Default” means an “Event of Default” (or similar event, however
denominated) as defined in any Secured Document.

“Governmental Authority” means any federal, state, local or foreign court or
governmental agency, authority, instrumentality or regulatory body.

“Grantor” means (a) each Pulitzer Entity and (b) any other Person (other than a
Lee Entity) in which the Borrower or any other Pulitzer Entity holds an
ownership interest, in each case (a) through (b), that is, at any time of
determination, a party to any Pulitzer First Priority Security Document or
Pulitzer Second Priority Security Document.

“Grantor Joinder Agreement” has the meaning assigned to such term in
Section 9.13.

“Insolvency Proceeding” means (a) any voluntary or involuntary case or
proceeding under the Bankruptcy Code with respect to the Borrower or any
Grantor, (b) any other voluntary or involuntary insolvency, reorganization or
bankruptcy case or proceeding, or any receivership, liquidation, reorganization
or other similar case or proceeding with respect to the Borrower or any Grantor
or with respect to a material portion of its respective assets, (c) any
liquidation, dissolution, reorganization or winding up of the Borrower or any
Grantor, whether voluntary or involuntary and whether or not involving
insolvency or bankruptcy, or (d) any assignment for the benefit of creditors or
any other marshalling of assets and liabilities of the Borrower or any Grantor.

“Lee Entity” means the Borrower and its subsidiaries other than any of the
Pulitzer Entities.

 

Page 4



--------------------------------------------------------------------------------

“Lee First Lien Credit Agreement” means the First Lien Credit Agreement dated as
of March 31, 2014, by and among the Borrower, the lenders party thereto in their
capacities as lenders thereunder and JPMorgan Chase Bank, N.A., as
administrative agent and collateral agent, as amended in accordance with the
terms of this Agreement and the Secured Documents and including any Replacement
Second Priority Agreement in respect of the foregoing. For the avoidance of
doubt, to the extent any portion of any indebtedness (including, the Revolving
Facility and/or the Term Facility) under the Lee First Lien Credit Agreement in
effect as of the date hereof is replaced, consolidated, restructured or
refinanced in whole or in part under one or more separate agreements, successor
agreements or replacement agreements, all such agreements for purposes of this
Agreement shall be deemed a “Lee First Lien Credit Agreement”.

“Lee Second Lien Loan Agreement” has the meaning assigned to such term in the
recitals.

“Lien” means, with respect to any asset, any mortgage, lien (statutory or
otherwise), pledge, hypothecation, charge, security interest or encumbrance of
any kind in respect of such asset, in each case in the nature of security,
whether or not filed, recorded or otherwise perfected under applicable law,
including any conditional sale or other title retention agreement, any lease in
the nature thereof or sale/leaseback, any option or other agreement to sell or
give a security interest in and any filing of or agreement to give any financing
statement under the Uniform Commercial Code (or equivalent statutes) of any
jurisdiction.

“Notes” has the meaning assigned to such term in the recitals.

“Notes Collateral Agent” has the meaning ascribed to such term in the preamble.

“Notes Indenture” has the meaning assigned to such term in the recitals.

“Notes Trustee” has the meaning assigned to such term in the recitals.

“Pari Passu Agent” has the meaning ascribed to such term in the preamble.

“Pari Passu Collateral Agent” has the meaning ascribed to such term in the
preamble.

“Pari Passu Facility” means the Term Loan Facility (as defined in the Lee First
Lien Credit Agreement) under the Lee First Lien Credit Agreement dated as of
March 31, 2014, including any guarantees, collateral documents, instruments and
agreements executed in connection therewith, and any amendments, supplements,
modifications, extensions, renewals, restatements, refundings or refinancings
thereof and any indentures or credit facilities or commercial paper facilities
that replace, refund or refinance any part of the loans, notes, other credit
facilities or commitments thereunder (whether or not with the original
administrative agent, holders, lenders, investors, underwriters, agents or other
parties), including any such replacement, refunding or refinancing facility or
indenture that increases the amount borrowable thereunder or alters the maturity
thereof.

“Person” means any individual, corporation, company, limited liability company,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, government or any agency or political subdivision
hereof or any other entity.

 

Page 5



--------------------------------------------------------------------------------

“Post-Petition Interest” means in respect of any indebtedness (a) all interest
accrued or accruing, or which would accrue, absent commencement of an Insolvency
Proceeding (and the effect of provisions such as Section 502(b)(2) of the
Bankruptcy Code), on or after the commencement of an Insolvency Proceeding in
accordance with the rate specified in the applicable agreement with respect to
such indebtedness, whether or not the claim for such interest is allowed or
allowable as a claim in such Insolvency Proceeding, and (b) any and all fees and
expenses (including attorneys’ and/or financial consultants’ fees and expenses)
incurred by the secured parties and payable by a Grantor under a Pulitzer First
Priority Document in respect of such indebtedness on or after the commencement
of an Insolvency Proceeding, whether or not the claim for fees and expenses is
allowed or allowable under Section 502 or 506(b) of the Bankruptcy Code or any
other provision of the Bankruptcy Code or any similar federal, state or foreign
law for the relief of debtors as a claim in such Insolvency Proceeding.

“Pulitzer Entities” has the meaning assigned to such term in the preamble.

“Pulitzer First Priority Agent has the meaning ascribed to such term in the
preamble.

“Pulitzer First Priority Agreement” means the collective reference to (a) the
Lee Second Lien Loan Agreement (b) any Additional Pulitzer First Priority
Agreement and (c) any Replacement Pulitzer First Priority Agreement. Except as
otherwise expressly provided herein, any reference to the Pulitzer First
Priority Agreement hereunder shall be deemed a reference to any Pulitzer First
Priority Agreement then extant.

“Pulitzer First Priority Collateral” means all assets, whether now owned or
hereafter acquired by any Grantor, in which a Lien is granted or purported to be
granted to any Pulitzer First Priority Secured Party as security for any
Pulitzer First Priority Obligation.

“Pulitzer First Priority Collateral Agent” has the meaning ascribed to such term
in the preamble.

“Pulitzer First Priority Documents” means, collectively, the Pulitzer First
Priority Agreement, each Pulitzer First Priority Security Document, and each
Pulitzer First Priority Guarantee and each of the other agreements, documents,
and instruments providing for or evidencing any other Pulitzer First Priority
Obligation (including any intercreditor or joinder agreement among holders of
Pulitzer First Priority Obligations), to the extent such are effective at the
relevant time.

“Pulitzer First Priority Guarantees” means any guarantee by any Grantor of any
or all of the Pulitzer First Priority Obligations.

“Pulitzer First Priority Lien” means any Lien on any asset of any Grantor
created by the Pulitzer First Priority Security Documents.

“Pulitzer First Priority Obligations” mean (a) all “Obligations” under, and as
defined in, the Pulitzer First Priority Security Documents and (b) with respect
to each other Pulitzer First Priority Agreement (i) all principal of, and
interest (including without limitation any Post-Petition Interest) and premium
(if any) on, all loans made or other indebtedness (contingent or otherwise) of
any Loan Party issued or incurred pursuant to the Pulitzer First Priority
Agreement,

 

Page 6



--------------------------------------------------------------------------------

(ii) all guarantee obligations of, or fees, expenses and other amounts payable
by any Grantor from time to time pursuant to the Pulitzer First Priority
Security Documents, in each case whether or not allowed or allowable in an
Insolvency Proceeding. To the extent any payment with respect to any Pulitzer
First Priority Obligation (whether by or on behalf of any Grantor, as proceeds
of security, enforcement of any right of setoff or otherwise) is declared to be
a fraudulent conveyance or a preference in any respect, set aside or required to
be paid to a debtor in possession, any Pulitzer Second Priority Secured Party,
receiver or similar Person, then the obligation or part thereof originally
intended to be satisfied shall, for the purposes of this Agreement and the
rights and obligations of the Pulitzer First Priority Secured Parties and the
Pulitzer Second Priority Secured Parties, be deemed to be reinstated and
outstanding as if such payment had not occurred.

Notwithstanding the foregoing contained in this defined term of Pulitzer First
Priority Obligations, if the principal amount outstanding under the Pulitzer
First Priority Documents (such amount, the “Pulitzer First Priority Outstanding
Amount”) exceeds the Pulitzer Maximum First Priority Amount, then only that
portion of the Pulitzer First Priority Outstanding Amount equal to the Pulitzer
Maximum First Priority Amount shall be Pulitzer First Priority Obligations and
interest with respect to the Pulitzer First Priority Outstanding Amount shall
only constitute Pulitzer First Priority Obligations to the extent related to the
Pulitzer First Priority Outstanding Amount.

“Pulitzer First Priority Representative” means, at the time of determination,
the Collateral Agent for the applicable First Lien Obligations. On the date
hereof, the Pulitzer First Priority Representative is the Pulitzer First
Priority Agent.

“Pulitzer First Priority Secured Parties” means, collectively, the Pulitzer
First Priority Agent, the Pulitzer First Priority Collateral Agent, the Pulitzer
First Priority Representative and any other holders of Pulitzer First Priority
Obligations in such capacity.

“Pulitzer First Priority Security Documents” means the “Security Documents” as
defined in the Lee Second Lien Loan Agreement and any other documents that are
designated under any Pulitzer First Priority Agreement as “Pulitzer First
Priority Security Documents” for purposes of this Agreement, in each case solely
to the extent they relate to the Grantors (and not, for the avoidance of doubt,
to the extent they relate to any Lee Entities, if applicable).

“Pulitzer Maximum First Priority Amount” shall mean $150.0 million, less the
aggregate amount of any payments of principal of Pulitzer First Priority
Obligations (other than to the extent such payment constitutes a refinancing in
full of such principal), plus the aggregate amount of premium and interest
payable in respect of the foregoing.

“Pulitzer Pari Passu Intercreditor Agreement” has the meaning set forth in
Section 9.1 hereof.

“Pulitzer Second Priority Agents” means, collectively, the Revolving Agent, the
Revolving Collateral Agent, the Pari Passu Agent, the Pari Passu Collateral
Agent, the Trustee, and the Notes Collateral Agent, as applicable.

 

Page 7



--------------------------------------------------------------------------------

“Pulitzer Second Priority Agreement” means the collective reference to (a) the
Lee First Lien Credit Agreement, (b) the Notes Indenture, (c) any Additional
First Priority Agreement and (e) any Replacement First Priority Agreement.
Except as otherwise expressly provided herein, any reference to the Pulitzer
Second Priority Agreement hereunder shall be deemed a reference to the
applicable Pulitzer Second Priority Agreement then extant.

“Pulitzer Second Priority Collateral” means all assets, whether now owned or
hereafter acquired by the Borrower or any other Grantor, in which a Lien is
granted or purported to be granted to any Pulitzer Second Priority Secured Party
as security for any Pulitzer Second Priority Obligations.

“Pulitzer Second Priority Collateral Agent” has the meaning ascribed to such
term in the preamble.

“Pulitzer Second Priority Guarantee” means any guarantee by any Grantor of any
or all of the Pulitzer Second Priority Obligations.

“Pulitzer Second Priority Documents” means, collectively, the Pulitzer Second
Priority Agreement, each Pulitzer Second Priority Security Document, and each
Pulitzer Second Priority Guarantee and each of the other agreements, documents,
and instruments providing for or evidencing any other Pulitzer Second Priority
Obligation and any other document or instrument executed or delivered at any
time in connection with any Pulitzer Second Priority Obligation (including any
intercreditor or joinder agreement among holders of Pulitzer Second Priority
Obligations), to the extent such are effective at the relevant time.

“Pulitzer Second Priority Lien” means any Lien on any asset of any Grantor
created by the Pulitzer Second Priority Security Documents.

“Pulitzer Second Priority Obligations” means (a) all “Obligations” under, and as
defined in, the Pulitzer Second Priority Security Documents and (b) with respect
to each other Pulitzer Second Priority Agreement (i) all principal of, and
interest and premium (if any) on, all loans made or other indebtedness
(contingent or otherwise) of any Grantor issued or incurred pursuant to the
Pulitzer Second Priority Agreement, and (ii) all guarantee obligations of, or
fees, expenses and other amounts payable by any Grantor from time to time
pursuant to the Pulitzer Second Priority Security Documents, in each case
whether or not allowed or allowable in an Insolvency Proceeding.

“Pulitzer Second Priority Representative” “ means, at the time of determination,
the Collateral Agent for the applicable Pulitzer Second Lien Obligations that
has the right to exercise rights and remedies pursuant to the Pulitzer Pari
Passu Intercreditor Agreement at such time. On the date hereof, the Pulitzer
Second Priority Representative is the Revolving Agent.

“Pulitzer Second Priority Secured Parties” means, collectively, the Revolving
Agent, the Pari Passu Agent, the Notes Trustee, the Pulitzer Second Priority
Collateral Agents, the Pulitzer Second Priority Representative and any other
holders of Pulitzer Second Priority Obligations in such capacity.

 

Page 8



--------------------------------------------------------------------------------

“Pulitzer Second Priority Security Documents” means the Security Documents (as
defined in the Lee First Lien Credit Agreement) and any other documents that are
designated under any Pulitzer Second Priority Agreement as “Pulitzer Second
Priority Security Documents” for purposes of this Agreement, in each case solely
to the extent they relate to the Grantors (and not, for the avoidance of doubt,
to the extent they relate to any Lee Entities, if applicable).

“Purchase” has the meaning set forth in Section 3.5(b).

“Purchase Notice” has the meaning set forth in Section 3.5(a).

“Purchase Price” has the meaning set forth in Section 3.5(c).

“Purchasing Parties” has the meaning set forth in Section 3.5(b).

“Recovery” has the meaning assigned to such term in Section 5.5.

“Replacement Agreement” means as to any Pulitzer First Priority Agreement or
Pulitzer Second Priority Agreement then extent, any other credit agreement, loan
agreement, note agreement, promissory note, indenture or other similar agreement
or instrument evidencing or governing the terms of any indebtedness or other
financial accommodation that has been incurred to extend, replace or refinance
in whole or in part the indebtedness and other obligations outstanding under
such Pulitzer First Priority Agreement or Pulitzer Second Priority Agreement, as
applicable,

“Replacement Pulitzer First Priority Agreement” means, at any time, a
Replacement Agreement with respect to any Pulitzer First Priority Agreement then
extant unless such agreement or instrument expressly provides that it is not
intended to be and is not a Pulitzer First Priority Agreement hereunder;
provided that the collateral agent for any such Replacement Agreement becomes a
party hereto by executing and delivering a Joinder Agreement.

“Replacement Pulitzer Second Priority Agreement” means, at any time, a
Replacement Agreement with respect to any Pulitzer Second Priority Agreement
then extant unless such agreement or instrument expressly provides that it is
not intended to be and is not a Pulitzer Second Priority Agreement hereunder;
provided that the collateral agent for any such Replacement Agreement becomes a
party hereto by executing and delivering a Joinder Agreement.

“Revolving Agent” has the meaning ascribed to such term in the preamble.

“Revolving Collateral Agent” has the meaning ascribed to such term in the
preamble.

“Revolving Credit Facility” means the Revolving Facility under, and as defined
in, the Lee First Lien Credit Agreement.

“Secured Documents” means Pulitzer First Priority Documents and Pulitzer Second
Priority Documents.

 

Page 9



--------------------------------------------------------------------------------

“Secured Parties” means the Pulitzer First Priority Secured Parties and the
Pulitzer Second Priority Secured Parties.

“Standstill Period” has the meaning set forth in Section 3.1(a).

“Surviving Obligations” has the meaning set forth in Section 3.5(b).

“Uniform Commercial Code” means the Uniform Commercial Code as in effect from
time to time in the applicable jurisdiction.

1.2 Amended Agreements. All references in this Agreement to agreements or other
contractual obligations shall, unless otherwise specified, be deemed to refer to
such agreements or contractual obligations as amended, amended and restated,
supplemented, restated or otherwise modified from time to time in accordance
with the terms of this Agreement, if applicable.

1.3 Terms Generally. The definitions in this Section shall apply equally to both
the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. All references herein to
Sections shall be deemed references to Sections of this Agreement unless the
context shall otherwise require.

Section 2. Lien Priorities.

2.1 Subordination of Liens.

(a) Any and all Liens on assets or on the Common Collateral now existing or
hereafter created or arising in favor of any Pulitzer Second Priority Secured
Party securing the Pulitzer Second Priority Obligations, regardless of how
acquired, whether by grant, statute, operation of law, judgment rendered in any
judicial proceeding, subrogation or otherwise, are expressly junior in priority,
operation and effect to any and all Liens now existing or hereafter created or
arising in favor of the Pulitzer First Priority Secured Parties securing the
Pulitzer First Priority Obligations, notwithstanding (i) anything to the
contrary contained in any agreement or filing to which any Pulitzer Second
Priority Secured Party may now or hereafter be a party, and regardless of the
time, order or method of grant, attachment, recording or perfection of any
financing statements or other security interests, assignments, pledges, deeds,
mortgages and other Liens, charges or encumbrances or any defect or deficiency
or alleged defect or deficiency in any of the foregoing, (ii) any provision of
the Uniform Commercial Code or any other applicable law or any Pulitzer First
Priority Document or Pulitzer Second Priority Document or any other circumstance
whatsoever and (iii) the fact that any such Liens in favor of any Pulitzer First
Priority Secured Party securing any of the Pulitzer First Priority Obligations
are (x) subordinated to any Lien securing any obligation of any Grantor other
than the Pulitzer Second Priority Obligations or (y) otherwise subordinated,
voided, avoided, invalidated or lapsed.

(b) The Pulitzer First Priority Secured Parties acknowledge and agree that the
Pulitzer Second Priority Secured Parties have been granted Liens upon all of the
Common Collateral, and the Pulitzer First Priority Secured Parties hereby
consent thereto. The subordination of all Liens

 

Page 10



--------------------------------------------------------------------------------

of any Pulitzer Second Priority Secured Party on assets or Common Collateral of
the Grantors by the Pulitzer Second Priority Secured Parties in favor of the
Pulitzer First Priority Liens on such assets or Common Collateral shall not be
deemed to subordinate any Liens of the Pulitzer Second Priority Secured Parties
to any Liens other than (x) the Pulitzer First Priority Liens on such assets or
Common Collateral securing the Pulitzer First Priority Obligations and (y) Liens
that are permitted under the Pulitzer First Priority Documents and the Pulitzer
Second Priority Documents to be senior to the Pulitzer First Priority Liens and
the Pulitzer Second Priority Liens.

2.2 Nature of Pulitzer First Priority Obligations. The Pulitzer Second Priority
Secured Parties acknowledge that a portion of the Pulitzer First Priority
Obligations represents debt that is revolving in nature and that the amount
thereof that may be outstanding at any time or from time to time may be
increased or reduced and subsequently reborrowed, and that, without limitation
of any provision of the Pulitzer Second Priority Agreement to the contrary, the
terms of the Pulitzer First Priority Obligations may be modified, extended or
amended from time to time, and that the aggregate amount of the Pulitzer First
Priority Obligations may be increased, replaced or refinanced, in each event,
without notice to or consent by the Pulitzer Second Priority Secured Parties and
without affecting the provisions hereof. The lien priorities provided in
Section 2.1 shall not be altered or otherwise affected by any such amendment,
modification, supplement, extension, repayment, reborrowing, increase,
replacement, renewal, restatement or refinancing of the Pulitzer First Priority
Obligations, or any portion thereof, or by any amendment, modification,
supplement, extension, repayment, reborrowing, increase, replacement, renewal,
restatement or refinancing of the Pulitzer First Priority Obligations, or any
portion thereof.

2.3 Agreements Regarding Actions to Perfect Liens.

(a) The Pulitzer Second Priority Secured Parties agree that, solely with respect
to Common Collateral, all Pulitzer Second Priority Security Documents that are
publicly filed (excluding any UCC financing statements) shall contain the
following notation: “The lien and security interest created by this agreement on
the property of the Pulitzer Entities described herein is junior and
subordinate, in accordance with the provisions of the Pulitzer Junior
Intercreditor Agreement dated as of June 25, 2015, among the collateral agents
named therein, Lee Enterprises, Incorporated, and the other Grantors referred to
therein, among others, as amended from time to time, to the Pulitzer First
Priority Lien referred to therein in such property.”.

(b) The Pulitzer First Priority Collateral Agents hereby agree that, to the
extent that they hold a Lien on any Common Collateral that can be perfected by
the possession or control of such Common Collateral or of any deposit,
securities or other account in which such Common Collateral is held, and if such
Common Collateral or any such account is in fact in the possession or under the
control of such Pulitzer First Priority Collateral Agent (such Common Collateral
being referred to herein as the “Controlled Common Collateral”), such Pulitzer
First Priority Collateral Agent shall, solely for the purpose of perfecting the
Liens of any other Collateral Agent granted on such Common Collateral under any
Secured Documents and subject to the terms and conditions of this Section, also
hold such Controlled Common Collateral as gratuitous bailee and sub-agent for
each such other Collateral Agent (any such Collateral Agent holding any
Controlled Shared Collateral as gratuitous bailee and sub-agent being referred
to herein as the “Bailee Collateral Agent”). In furtherance of the foregoing,
each other Collateral Agent appoints

 

Page 11



--------------------------------------------------------------------------------

each Bailee Collateral Agent (and each Bailee Collateral Agent accepts such
appointment) as such Collateral Agent’s gratuitous bailee and sub-agent
hereunder with respect to any Controlled Common Collateral that such Bailee
Collateral Agent possesses or controls at any time solely for the purpose of
perfecting a Lien on such Controlled Common Collateral. It is further understood
and agreed that as of the date hereof, the Pulitzer First Priority
Representative shall be the Bailee Collateral Agent and be granted possession of
all possessory Controlled Shared Collateral.

2.4 No New Liens. So long as the Discharge of Pulitzer First Priority
Obligations has not occurred, whether or not an Insolvency Proceeding has been
commenced by or against any Grantor, the parties hereto agree that (a) there
shall be no Lien, and no Grantor shall have any right to create any Lien, on any
assets of any Grantor securing any Pulitzer Second Priority Obligations if these
same assets are not subject to, and do not become subject to, a Lien securing
the Pulitzer First Priority Obligations and (b) there shall be no Lien, and no
Grantor shall have any right to create any Lien, on any assets of any Grantor
securing any Pulitzer First Priority Obligations if these same assets are not
subject to, and do not become subject to, a Lien securing the Pulitzer Second
Priority Obligations. To the extent that the foregoing provisions are not
complied with for any reason, without limiting any other rights and remedies
available to the Pulitzer First Priority Secured Parties and the Pulitzer Second
Priority agree that any amounts received by or distributed to any of them
pursuant to or as a result of Liens granted in contravention of this Section 2.4
shall be subject to Section 4.1.

2.5 Prohibition on Contesting Liens. Each of the Pulitzer Second Priority
Secured Parties and each of the Pulitzer First Priority Secured Parties, agrees
that it will not (and hereby waives any right to) object to or contest or
support any other Person in objecting to or contesting, in any proceeding
(including without limitation, any Insolvency Proceeding), the validity, extent,
perfection, priority or enforceability of any Lien held by or on behalf of any
of the Pulitzer First Priority Secured Parties in the Pulitzer First Priority
Collateral or by or on behalf of any of the Pulitzer Second Priority Secured
Parties in the Pulitzer Second Priority Collateral, as the case may be, or the
provisions of this Agreement; provided that nothing in this Agreement shall be
construed to prevent or impair the rights of any Pulitzer First Priority Secured
Party or any Pulitzer Second Priority Secured Party to enforce this Agreement,
including the provisions of this Agreement relating to the priority and
exclusive enforcement of the Liens securing the Pulitzer First Priority
Obligations as provided in Sections 2.1 and 3.1. Notwithstanding any failure by
any Pulitzer First Priority Secured Party or Pulitzer Second Priority Secured
Party to perfect its Liens on the Common Collateral or any avoidance,
invalidation or subordination by any third party or court of competent
jurisdiction of the Liens on the Common Collateral granted to the Pulitzer First
Priority Secured Parties or the Pulitzer Second Priority Secured Parties, the
priority and rights as between the Pulitzer First Priority Secured Parties and
the Pulitzer Second Priority Secured Parties with respect to the Common
Collateral shall be as set forth herein.

Section 3. Enforcement Rights.

3.1 Exclusive Enforcement.

(a) At any time prior to the Discharge of Pulitzer First Priority Obligations,
whether or not an Insolvency Proceeding has been commenced by or against the
Borrower or any Grantor, the Pulitzer First Priority Representative on behalf of
the Pulitzer First Priority Secured

 

Page 12



--------------------------------------------------------------------------------

Parties shall have the exclusive right to exercise any right or remedy with
respect to the Common Collateral and will also have the exclusive right to
determine the time and method and place for exercising such right or remedy or
conducting any proceeding with respect thereto. So long as the Discharge of
Pulitzer First Priority Obligations has not occurred, whether or not an
Insolvency Proceeding has been commenced by or against the Borrower or any
Grantor, no Pulitzer Second Priority Secured Party will be permitted to commence
or maintain an enforcement action with respect to any Common Collateral;
provided that the Pulitzer Second Priority Representative may commence an
enforcement action after the passage of 150 days after the earlier of (x) the
date on which the Pulitzer Second Priority Obligations shall have become due and
payable by acceleration upon the occurrence and during the continuance of an
Event of Default under and in accordance with the applicable Pulitzer Second
Priority Documents and (y) the date on which the Pulitzer First Priority
Representative received notice from the applicable Pulitzer Second Priority
Agent,or such other agent or collateral agent or trustee of Pulitzer Second
Priority Obligations of any such Person’s intention to exercise any rights or
remedies with respect to any Pulitzer Second Priority Collateral after the
occurrence and during the continuance of an Event of Default under the Pulitzer
Second Priority Documents (the “Standstill Period”); provided, however, that if
the Pulitzer First Priority Representative or any Pulitzer First Priority
Collateral Agent on behalf of any Pulitzer First Priority Obligations shall have
commenced and be diligently pursuing in good faith an Enforcement Action with
respect to the Common Collateral, the Pulitzer Second Priority Representative,
the applicable Pulitzer Second Priority Agent, or any agent or collateral agent
or trustee of any Pulitzer Second Priority Obligations shall not commence or
continue an Enforcement Action. The Pulitzer First Priority Secured Parties are
under no obligation to consult with any Pulitzer Second Priority Secured Party
at any time prior to or when exercising their rights and remedies with respect
to the Common Collateral.

(b) Until the Discharge of the Pulitzer First Priority Obligations has occurred,
whether or not an Insolvency Proceeding has been commenced by or against the
Borrower or any Grantor, subject to Section 3.1(a), the First Lien
Representative shall have the exclusive right to enforce rights, exercise
remedies and make determinations regarding the release with respect to the
Common Collateral without the consent of the Pulitzer Second Priority Secured
Parties; provided that the Lien securing the Pulitzer Second Priority
Obligations shall remain on the proceeds of such Common Collateral released
subject to the relative priorities set forth in this Agreement. In exercising
rights and remedies with respect to the Common Collateral, the Pulitzer First
Priority Representative may enforce the provisions of the Pulitzer First
Priority Documents and exercise remedies thereunder, all in such order in such
manner as it may determine in the exercise of its sole discretion.

Notwithstanding the foregoing contained in this Section 3.1, the Pulitzer Second
Priority Secured Parties may:

(1) take any action (not adverse to the priority status of the Pulitzer First
Priority Liens on the Common Collateral, or the rights of any Pulitzer First
Priority Secured Parties to exercise remedies in respect thereof or the
agreements set forth in Section 2) in order to create, perfect, preserve or
protect the Pulitzer Second Priority Liens on the Common Collateral;

 

Page 13



--------------------------------------------------------------------------------

(2) file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleading made by any Person
objecting to or otherwise seeking the disallowance of the claims of the Pulitzer
Second Priority Secured Parties, including any claims secured by the Common
Collateral, if any, in each case in a manner that is not inconsistent with, or
in contravention of, the express terms of this Agreement;

(3) file any pleadings, objections, motions or agreements or take any positions
that assert rights or interests available to unsecured creditors of the Grantors
arising under either any Insolvency Proceeding or applicable non-bankruptcy law,
in each case in a manner that is not inconsistent with, or in contravention of,
the express terms of this Agreement;

(4) vote on any plan of reorganization, file any proof of claim or statement of
interest, make other filings and make any arguments and motions that are, in
each case, not inconsistent with, or in contravention of, the express terms of
this Agreement;

(5) exercise any of its rights or remedies with respect to the Common Collateral
after the termination of the Standstill Period to the extent permitted by this
Section 3.1;

(6) present a cash or credit bid (in the case of any such credit bid, so long as
such bid provides for the Discharge of Pulitzer First Priority Obligations) at
any section 363 hearing or with respect to any other Common Collateral
disposition; and

(7) bid for or purchase Common Collateral at any private or judicial foreclosure
upon such Common Collateral initiated by any of the Pulitzer First Priority
Secured Parties.

3.2 Judgment Creditors. In the event that any Pulitzer Second Priority Secured
Party becomes a judgment lien creditor as a result of its enforcement of its
rights as an unsecured creditor, such judgment lien shall be subject to the
terms of this Agreement for all purposes (including in relation to the Pulitzer
First Priority Liens and the Pulitzer First Priority Obligations) to the same
extent as all other Pulitzer Second Priority Liens securing the Pulitzer Second
Priority Obligations are subject to the terms of this Agreement.

3.3 No Additional Rights For the Grantors Hereunder. Except as provided in
Section 3.4, if any Pulitzer First Priority Secured Party or Pulitzer Second
Priority Secured Party shall enforce its rights or remedies in violation of the
terms of this Agreement, no Grantor shall be entitled to use such violation as a
defense to any action by any Pulitzer First Priority Secured Party or Pulitzer
Second Priority Secured Party, or to assert such violation as a counterclaim or
basis for set off or recoupment against any Pulitzer First Priority Secured
Party or Pulitzer Second Priority Secured Party.

 

Page 14



--------------------------------------------------------------------------------

3.4 Actions Upon Breach.

(a) If any Pulitzer Second Priority Secured Party, contrary to this Agreement,
commences or participates in any Enforcement Action or other action or
proceeding against the Common Collateral in contravention of this Agreement, the
related Grantor, with the prior written consent of the Pulitzer First Priority
Representative, may interpose as a defense or dilatory plea the making of this
Agreement, and any Pulitzer First Priority Secured Party may intervene and
interpose such defense or plea in its or their name or in the name of such
Grantor.

(b) Should any Pulitzer Second Priority Secured Party, contrary to this
Agreement, in any way take, attempt to take or threaten to take any Enforcement
Action with respect to the Common Collateral (including any attempt to realize
upon or enforce any remedy with respect to this Agreement), or take any other
action in violation of this Agreement, or fail to take any action required by
this Agreement, this Agreement shall create an irrebuttable presumption and
admission by such Pulitzer Second Priority Secured Party that any Pulitzer First
Priority Secured Party (in its own name or in the name of the relevant Grantor)
or the relevant Grantor may obtain relief against such Pulitzer Second Priority
Secured Party by injunction, specific performance and/or other appropriate
equitable relief, it being understood and agreed by the Pulitzer Second Priority
Representative on behalf of each Pulitzer Second Priority Secured Party that
(i) the Pulitzer First Priority Secured Parties’ damages from such actions of
any Pulitzer Second Priority Secured Party may at that time be difficult to
ascertain and may be irreparable and the harm to the Pulitzer First Priority
Secured Parties may not be adequately compensated in damages and (ii) each
Pulitzer Second Priority Secured Party waives any defense that the Borrower, the
other Grantors and/or the Pulitzer First Priority Secured Parties cannot
demonstrate damage and/or be made whole by the awarding of damages.

3.5 Option to Purchase.

(a) The Pulitzer First Priority Representative agrees that it will give the
Pulitzer Second Priority Representative written notice (the “Enforcement
Notice”) within five business days after commencing any Enforcement Action with
respect to Common Collateral or the institution of any Insolvency Proceeding
(which notice shall be effective for all Enforcement Actions taken after the
date of such notice so long as the Pulitzer First Priority Representative is
diligently pursuing in good faith the exercise of its default or enforcement
rights or remedies against, or diligently attempting in good faith to vacate any
stay of enforcement rights of its Liens on the Common Collateral, including,
without limitation, all Enforcement Actions identified in such Enforcement
Notice). Following the commencement of an Enforcement Action or the institution
of any Insolvency Proceeding, any Pulitzer Second Priority Secured Party shall
have the option, by irrevocable written notice (the “Purchase Notice”) delivered
by the Pulitzer Second Priority Representative to the Pulitzer First Priority
Representative no later than five business days after receipt by the Pulitzer
Second Priority Representative of the Enforcement Notice, to purchase all of the
outstanding Pulitzer First Priority Obligations from the Pulitzer First Priority
Secured Parties. If the Pulitzer Second Priority Representative delivers the
Purchase Notice, the Pulitzer First Priority Representative shall terminate any
existing Enforcement Actions, and shall not take any further Enforcement
Actions, provided that the Purchase (as defined below) shall have been
consummated on the date specified in the Purchase Notice in accordance with this
Section 3.5.

(b) On the date specified by the Pulitzer Second Priority Representative in the
Purchase Notice (which shall be a business day not less than five business days,
nor more than ten business days, after receipt by the Pulitzer First Priority
Representative of the Purchase

 

Page 15



--------------------------------------------------------------------------------

Notice), the Pulitzer First Priority Secured Parties shall, subject to any
required approval of any court or other governmental authority then in effect,
sell to the Pulitzer Second Priority Secured Parties electing to purchase
pursuant to Section 3.5(a) (the “Purchasing Parties”), and the Purchasing
Parties shall purchase (the “Purchase”) from the Pulitzer First Priority Secured
Parties, the outstanding Pulitzer First Priority Obligations; provided that the
Pulitzer First Priority Obligations purchased shall not include any rights of
the Pulitzer First Priority Secured Parties with respect to indemnification and
other obligations of the Borrower or any Grantor that own Common Collateral
under the Pulitzer First Priority Documents that are expressly stated to survive
the termination of the Pulitzer First Priority Documents (the “Surviving
Obligations”).

(c) Without limiting the obligations of the Borrower and the Grantors that own
Common Collateral under the Pulitzer First Priority Documents to the Pulitzer
First Priority Secured Parties with respect to the Surviving Obligations (which
shall not be transferred in connection with the Purchase), on the date of the
Purchase, the Purchasing Parties shall (i) pay to the Pulitzer First Priority
Secured Parties as the purchase price (the “Purchase Price”) therefore the full
amount of all Pulitzer First Priority Obligations then outstanding and unpaid
(including principal, interest (including, to the extent applicable, interest at
the default rate), Post-Petition Interest, fees, breakage costs, attorneys’ fees
and expenses, and (ii) agree to reimburse the Pulitzer First Priority Secured
Parties for any loss, cost, damage or expense (including attorneys’ fees and
expenses) in connection with any fees, costs or expenses related to any checks
or other payments provisionally credited to the Pulitzer First Priority
Obligations and/or as to which the Pulitzer First Priority Secured Parties have
not yet received final payment and (iv) agree, after written request from the
Pulitzer First Priority Representative, to reimburse the Pulitzer First Priority
Secured Parties in respect of indemnification obligations of the Borrower or
Grantors that own Common Collateral under the Pulitzer First Priority Documents
as to matters or circumstances known to the Pulitzer First Priority Secured
Parties at the time of the Purchase which could reasonably be expected to result
in any loss, cost, damage or expense to any of the Pulitzer First Priority
Secured Parties, provided that in no event shall any Purchasing Party have any
liability for such amounts in excess of proceeds of Common Collateral received
by the Purchasing Parties.

(d) The Purchase Price shall be remitted by wire transfer in immediately
available funds to such account of the Pulitzer First Priority Representative as
it shall designate to the Purchasing Parties. The Pulitzer First Priority
Representative shall, promptly following its receipt thereof, distribute the
amounts received by it in respect of the Purchase Price to the Pulitzer First
Priority Secured Parties in accordance with the provisions of the Pulitzer Pari
Passu Intercreditor Agreement. Interest shall be calculated to but excluding the
day on which the Purchase occurs if the amounts so paid by the Purchasing
Parties to the account designated by the Pulitzer First Priority Representative
are received in such account prior to 12:00 Noon, New York City time, and
interest shall be calculated to, and including such day if the amounts so paid
by the Purchasing Parties to the account designated by the Pulitzer First
Priority Representative are received in such account later than 12:00 Noon, New
York City time.

(e) The Purchase shall be made without representation or warranty of any kind by
the Pulitzer First Priority Secured Parties as to the Pulitzer First Priority
Obligations, the Common Collateral or otherwise and without recourse to the
Pulitzer First Priority Secured Parties, except that the Pulitzer First Priority
Secured Parties shall represent and warrant: (i) the amount of the

 

Page 16



--------------------------------------------------------------------------------

Pulitzer First Priority Obligations being purchased, (ii) that the Pulitzer
First Priority Secured Parties own the Pulitzer First Priority Obligations free
and clear of any liens or encumbrances and (iii) that the Pulitzer First
Priority Secured Parties have the right to assign the Pulitzer First Priority
Obligations and the assignment is duly authorized.

3.6 Pulitzer Second Priority Interest, Principal, Etc. Nothing in this Agreement
shall prohibit the receipt by any Pulitzer Second Priority Secured Party of
payments (including in cash) of interest, principal and other amounts owed in
respect of the Pulitzer Second Priority Obligations unless such receipt is
(x) the direct or indirect result of the exercise by any Pulitzer Second
Priority Secured Party of rights or remedies with respect to, or enforcement of,
any Pulitzer Second Priority Lien on Common Collateral, which exercise or
enforcement is inconsistent with, or in contravention of, the express terms of
this Agreement or (y) from the proceeds of an Enforcement Action required to be
applied in accordance with Section 4.1 below; provided that, for the avoidance
of doubt, nothing in this paragraph impairs or otherwise adversely affects any
rights or remedies the Pulitzer First Priority Secured Parties may have with
respect to the Common Collateral, including without limitation, Section 6.

Section 4. Application Of Proceeds Of Common Collateral; Dispositions And
Releases Of Common Collateral; Inspection and Insurance.

4.1 Application of Proceeds; Turnover Provisions. All proceeds of Common
Collateral (including any interest earned thereon) resulting from the sale,
collection or other disposition of Common Collateral pursuant to any Enforcement
Action or that occurs after any Event of Default, whether or not pursuant to an
Insolvency Proceeding, or during the pendency of any Insolvency Proceeding shall
be distributed as follows: first to the Pulitzer First Priority Representative
for application to the Pulitzer First Priority Obligations in accordance with
the terms of the Pulitzer Pari Passu Intercreditor Agreement and the Pulitzer
First Priority Documents until the Discharge of the Pulitzer First Priority
Obligations has occurred and thereafter, to the Pulitzer Second Priority
Representative for application in accordance with the terms of the Pulitzer
Second Priority Documents and thereafter, after payment in full of all the
Pulitzer First Priority Obligations and Pulitzer Second Priority Obligations, to
the Borrower and the other Grantors or their successors and assigns, as their
interest may appear, or as a court of competent jurisdiction may direct. Until
the Discharge of the Pulitzer First Priority Obligations has occurred, any
Common Collateral, including any Common Collateral constituting proceeds, that
may be received by any Pulitzer Second Priority Secured Party in violation of
this Agreement shall be segregated and held in trust and promptly paid over to
the Pulitzer First Priority Representative, for the benefit of the Pulitzer
First Priority Secured Parties, in the same form as received, with any necessary
endorsements, and each Pulitzer Second Priority Secured Party hereby authorizes
the Pulitzer First Priority Representative to make any such endorsements as
agent for the Pulitzer Second Priority Representative (which authorization,
being coupled with an interest, is irrevocable).

4.2 Releases of Pulitzer Second Priority Lien.

(a) Upon (i) any sale or other disposition of any Common Collateral permitted
pursuant to the terms of the Pulitzer First Priority Documents that results in
the release of the Pulitzer First Priority Lien on such Common Collateral
(including any sale or other disposition

 

Page 17



--------------------------------------------------------------------------------

pursuant to any Enforcement Action) or (ii) any other release of Common
Collateral from the Lien under the Pulitzer First Priority Security Documents
that is permitted pursuant to the terms of the Pulitzer First Priority
Documents, the Pulitzer Second Priority Lien on such Common Collateral
(excluding any portion of the proceeds of such Common Collateral remaining after
the Discharge of the Pulitzer First Priority Obligations occurs) shall be
automatically and unconditionally released with no further consent or action of
any Person. The Pulitzer Second Priority Representative shall promptly execute
and deliver such release documents and instruments and shall take such further
actions as the Pulitzer First Priority Representative shall reasonably request
in writing to evidence any release of the Pulitzer Second Priority Lien
described in this paragraph (a) of this Section 4.2. The Pulitzer Second
Priority Representative hereby appoints the Pulitzer First Priority
Representative and any officer or duly authorized person of the Pulitzer First
Priority Representative, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power of attorney in the place and stead
of the Pulitzer Second Priority Representative and in the name of the Pulitzer
Second Priority Representative or in the Pulitzer First Priority
Representative’s own name, from time to time, in the Pulitzer First Priority
Representative’s sole discretion, for the purposes of carrying out the terms of
this Section 4.2, to take any and all appropriate action and to execute and
deliver any and all documents and instruments as may be necessary or desirable
to accomplish the purposes of this Section 4.2, including any financing
statements, endorsements, assignments, releases or other documents or
instruments of transfer (which appointment, being coupled with an interest, is
irrevocable).

4.3 Inspection Rights and Insurance.

(a) Any Pulitzer First Priority Secured Party and its representatives and
invitees may at any time, to the extent permitted under the Pulitzer First
Priority Documents, inspect, repossess, remove and otherwise deal with the
Common Collateral, and the Pulitzer First Priority Representative may advertise
and conduct public auctions or private sales of the Common Collateral, in each
case without notice to, the involvement of or interference by any Pulitzer
Second Priority Secured Party or liability to any Pulitzer Second Priority
Secured Party.

(b) Until the Discharge of Pulitzer First Priority Obligations has occurred, the
Pulitzer First Priority Representative will have the sole and exclusive right
(i) to be named as additional insured and loss payee under any insurance
policies maintained from time to time by the Borrower or any Grantor (except
that the Pulitzer Second Priority Representative shall have the right to be
named as additional insured and loss payee so long as its second lien status is
identified in a manner satisfactory to the Pulitzer First Priority
Representative), (ii) to adjust or settle any insurance policy or claim covering
the Common Collateral in the event of any loss thereunder, (iii) to approve any
award granted in any condemnation or similar proceeding affecting the Common
Collateral and (iv) to apply the proceeds of any insurance or condemnation award
to the Pulitzer First Priority Obligations in accordance with the Pulitzer First
Priority Documents.

 

Page 18



--------------------------------------------------------------------------------

Section 5. Insolvency Proceedings.

5.1 Filing of Motions. Until the Discharge of Pulitzer First Priority
Obligations has occurred, the Pulitzer Second Priority Secured Parties agree
that no Pulitzer Second Priority Secured Party shall, in or in connection with
any Insolvency Proceeding, file any pleadings or motions, take any position at
any hearing or proceeding of any nature, or otherwise take any action
whatsoever, in each case in respect of any of the Common Collateral, including,
without limitation, with respect to the determination of any Liens or claims
held by the Pulitzer First Priority Representative (including the validity and
enforceability thereof) or any other Pulitzer First Priority Secured Party or
the value of any claims of such parties under Section 506(a) of the Bankruptcy
Code or otherwise; provided that the Pulitzer Second Priority Representative may
file a proof of claim in an Insolvency Proceeding, subject to the limitations in
this Agreement and only if consistent with the terms and the limitations on the
Pulitzer Second Priority Representative imposed hereby.

5.2 Financing Matters. Until the Discharge of Pulitzer First Priority
Obligations has occurred, if the Borrower or any Grantor becomes subject to any
Insolvency Proceeding, and if the Pulitzer First Priority Representative desires
to permit the use of cash collateral or to permit the Borrower or any Grantor
obtaining financing under Section 363 or Section 364 of the Bankruptcy Code or
any other similar provision in any Bankruptcy Law (“DIP Financing”), then the
Pulitzer Second Priority Secured Parties (a) will be deemed to have consented to
and will not object to such use of cash collateral or DIP Financing, (b) will
not request or accept adequate protection or any other relief in connection with
the use of such cash collateral or such DIP Financing except as set forth in
Section 5.4, (c) to the extent the Liens securing the Pulitzer First Priority
Obligations are subordinated or pari passu with such DIP Financing or any “carve
out”, will subordinate (and will be deemed hereunder to have subordinated) the
Pulitzer Second Priority Liens in the Common Collateral to such DIP Financing
(and all obligations related thereto) on the same basis as they are subordinated
to the Pulitzer First Priority Obligations and (d) will raise no objection to,
and will not otherwise contest any motion for relief from the automatic stay or
from any injunction against foreclosure or enforcement in respect of the
Pulitzer First Priority Obligations made by the Pulitzer First Priority
Representative or any Pulitzer First Priority Secured Party; provided that
(A) such DIP Financing shall not, together with the Pulitzer First Priority
Outstanding Amount, exceed the sum of the Pulitzer Maximum First Priority
Amount, plus $40,000,000, (B) the Pulitzer Second Priority Secured Parties shall
retain the right to object to any ancillary agreements or arrangement regarding
the use of cash collateral or the DIP Financing that are materially adverse to
the Pulitzer Second Priority Secured Parties, (C) if obtained by the Pulitzer
First Priority Secured Parties, the Pulitzer Second Priority Secured Parties
shall have the right to seek adequate protection in the form of cash payments
for fees and expenses only, (D) the Pulitzer Second Priority Secured Parties
shall have the right to object to any DIP Financing that compels the Borrower or
any Grantor to seek confirmation of a specific plan of reorganization for which
all or substantially all of the material terms are set forth in the DIP
Financing agreement and (E) the proposed cash collateral order or DIP Financing
agreement does not expressly require the sale of all or substantially all of the
Common Collateral prior to a default under such cash collateral order or such
DIP Financing agreement.

5.3 Relief From the Automatic Stay. Until the Discharge of Pulitzer First
Priority Obligations has occurred, the Pulitzer Second Priority Secured Parties
will not seek relief from the automatic stay or from any other stay in any
Insolvency Proceeding or take any action in derogation thereof, in each case in
respect of any Common Collateral, without the prior written consent of the
Pulitzer First Priority Representative.

 

Page 19



--------------------------------------------------------------------------------

5.4 Adequate Protection. Until the Discharge of Pulitzer First Priority
Obligations has occurred, the Pulitzer Second Priority Secured Parties agree
that none of them shall contest (or support any other Person contesting) (a) any
request by the Pulitzer First Priority Representative or the other Pulitzer
First Priority Secured Parties for adequate protection, (b) any objection by the
Pulitzer First Priority Representative or any other Pulitzer First Priority
Secured Parties to any motion, relief, action or proceeding based on a claim of
a lack of adequate protection or (c) assert or support or enforce any claim for
costs or expenses of preserving or disposing of any Collateral under
Section 506(c) of the Bankruptcy Code or any similar provision of any other
Bankruptcy Law. Notwithstanding the foregoing, in any Insolvency Proceeding,
(i) if the Pulitzer First Priority Secured Parties are granted adequate
protection in the form of additional collateral or superpriority claims in
connection with any DIP Financing or use of cash collateral under Section 363 or
364 of the Bankruptcy Code or any similar Bankruptcy Law, then the Pulitzer
Second Priority Representative (A) may seek or request adequate protection in
the form of a replacement Lien on such additional collateral and superpriority
claim, which Lien and superpriority claim is subordinated to the Liens securing
and claims with respect to the Pulitzer First Priority Obligations and such DIP
Financing (and all obligations relating thereto) on the same basis as the other
Liens securing the Pulitzer Second Priority Obligations are so subordinated to
the Liens securing the Pulitzer First Priority Obligations under this Agreement
and (B) agrees that it will not seek or request, and will not accept, adequate
protection in any other form, except if obtained by the Pulitzer First Priority
Secured Parties, the Pulitzer Second Priority Secured Parties shall have the
right to seek adequate protection in the form of cash payments for fees and
expenses only, and (ii) in the event the Pulitzer Second Priority Representative
seeks or requests adequate protection and such adequate protection is granted in
the form of additional collateral, then the Pulitzer Second Priority
Representative and the Pulitzer Second Priority Secured Parties agree that the
Pulitzer First Priority Secured Parties shall also be granted a senior Lien on
such additional collateral as security for the applicable Pulitzer First
Priority Obligations and any such DIP Financing and that any Lien on such
additional collateral securing Pulitzer Second Priority Obligations shall be
subordinated to the Liens on such collateral securing Pulitzer First Priority
Obligations and any such DIP Financing (and all obligations relating thereto)
and any other Liens granted to the holders of the Pulitzer First Priority
Secured Parties as adequate protection on the same basis as the other Liens
securing the Pulitzer Second Priority Obligations are so subordinated to such
Liens securing the Pulitzer First Priority Obligations under this Agreement.

5.5 Avoidance Issues. If any Pulitzer First Priority Secured Party is required
in any Insolvency Proceeding or otherwise to disgorge, turn over or otherwise
pay to the bankruptcy trustee or the estate of any Borrower or Grantor, because
such amount was avoided or ordered to be paid or disgorged for any reason,
including because it was found to be a fraudulent or preferential transfer, any
amount (a “Recovery”), whether received as proceeds of security, enforcement of
any right of set-off or otherwise, then the Pulitzer First Priority Obligations
shall be reinstated to the extent of such Recovery and deemed to be outstanding
as if such payment had not occurred and the Discharge of Pulitzer First Priority
Obligations, if it shall otherwise have occurred, shall be deemed not to have
occurred. If this Agreement shall have been terminated prior to such Recovery,
this Agreement shall be reinstated in full force and effect, and such prior
termination shall not diminish, release, discharge, impair or otherwise affect
the obligations of the parties hereto. The Pulitzer Second Priority Secured
Parties agree that none of them shall be entitled to benefit from any avoidance
action affecting or otherwise relating to any

 

Page 20



--------------------------------------------------------------------------------

distribution or allocation made on behalf of the Pulitzer First Priority
Obligations in accordance with this Agreement, whether by preference or
otherwise, it being understood and agreed that the benefit of such avoidance
action otherwise allocable to them shall instead be allocated and turned over
for application in accordance with the priorities set forth in this Agreement.

5.6 Asset Dispositions in an Insolvency Proceeding. In an Insolvency Proceeding,
until the Discharge of Pulitzer First Priority Obligations has occurred, the
Pulitzer Second Priority Secured Parts will not object to, and will not
otherwise contest any order relating to a sale of assets of the Borrower or any
Grantor for which the Pulitzer First Priority Representative has consented that
provides, to the extent such sale is to be free and clear of Liens, that the
Liens securing the Pulitzer First Priority Obligations and the Pulitzer Second
Priority Obligations will attach to the proceeds of the sale on the same basis
of priority as the existing Liens in accordance with this Agreement.

5.7 Separate Grants of Security and Separate Classification. Each Pulitzer
Second Priority Secured Party acknowledges and agrees that (a) the grants of
Liens pursuant to the Pulitzer First Priority Security Documents and the
Pulitzer Second Priority Security Documents constitute two separate and distinct
grants of Liens and (b) because of, among other things, their differing rights
in the Common Collateral, the Pulitzer Second Priority Obligations are
fundamentally different from the Pulitzer First Priority Obligations and must be
separately classified in any plan of reorganization proposed in an Insolvency
Proceeding. To further effectuate the intent of the parties as provided in the
immediately preceding sentence, if it is held that the claims of the Pulitzer
First Priority Secured Parties and Pulitzer Second Priority Secured Parties in
respect of the Common Collateral constitute only one class of secured claims
(rather than separate classes of senior and junior secured claims), then the
Pulitzer Second Priority Secured Parties hereby acknowledge and agree that all
distributions shall be made as if there were separate classes of senior and
junior secured claims against the Grantors in respect of the Common Collateral
(with the effect being that, to the extent that the aggregate value of the
Common Collateral is sufficient (for this purpose ignoring all claims held by
the Pulitzer Second Priority Secured Parties), the Pulitzer First Priority
Secured Parties shall be entitled to receive, in addition to amounts distributed
to them in respect of principal, pre-petition interest, fees and expenses and
any other claims, all amounts owing in respect of Post-Petition Interest before
any distribution is made in respect of the Pulitzer Second Priority Obligations
held by the Pulitzer Second Priority Secured Parties, with the Pulitzer Second
Priority Secured Parties hereby acknowledging and agreeing to turn over to the
Pulitzer First Priority Secured Parties amounts otherwise received or receivable
by them to the extent necessary to effectuate the intent of this sentence, even
if such turnover has the effect of reducing the claim or recovery of the
Pulitzer Second Priority Secured Parties), and that, until turned over to the
Pulitzer First Priority Secured Parties, such amounts will be held in trust for
the Pulitzer First Priority Secured Parties.

5.8 No Waivers of Rights of Pulitzer First Priority Secured Parties. Nothing
contained herein shall prohibit or in any way limit the Pulitzer First Priority
Representative or any other Pulitzer First Priority Secured Party from objecting
in any Insolvency Proceeding or otherwise to any action taken by any Pulitzer
Second Priority Secured Party not expressly prohibited hereunder, including the
seeking by any Pulitzer Second Priority Secured Party of adequate protection
(except as provided in Section 5.4) or the asserting by any Pulitzer Second
Priority Secured Party of any of its rights and remedies under the Pulitzer
Second Priority Documents or otherwise.

 

Page 21



--------------------------------------------------------------------------------

5.9 Plans of Reorganization. Nothing in this Agreement shall impair the rights
of any Pulitzer Second Priority Secured Party to propose, support, or vote in
favor of or against any plan of reorganization or similar plan or scheme in any
Insolvency Proceeding, so long as such plan or scheme is not inconsistent with,
or in contravention of, the express terms of this Agreement, provided that in
the case of proposing such plan of reorganization or similar plan or scheme it
shall, unless otherwise approved by the Pulitzer First Priority Representative,
provide for payment in full of the Pulitzer First Priority Obligations and the
occurrence of the events described in clause (a), (b) and (c) of the definition
of Discharge of Pulitzer First Priority Obligations.

5.10 Post-Petition Claims. None of the Pulitzer Second Priority Secured Parties
shall oppose or seek to challenge any claim by any Pulitzer First Priority
Secured Party for allowance in any Insolvency Proceeding of Pulitzer First
Priority Obligations consisting of Post-Petition Interest or indemnities,
without regard to the existence of the Liens of the Pulitzer Second Priority
Secured Parties on the Common Collateral.

5.11 Waivers. Until the Discharge of the Pulitzer First Priority Obligations,
each Pulitzer Second Priority Secured Party, agrees that (a) it will not assert
or enforce any claim under Section 506(c) of the Bankruptcy Code senior to or on
a parity with the Liens securing the Pulitzer First Priority Obligations for
costs or expenses of preserving or disposing of any Common Collateral and
(b) waives any claim it may now or hereafter have arising out of the election by
any Pulitzer First Priority Secured Party of the application of
Section 1111(b)(2) of the Bankruptcy Code.

Section 6. Pulitzer Second Priority Documents and Pulitzer First Priority
Documents.

(a) Each Borrower and Grantor and the Pulitzer Second Priority Secured Parties
agree that it shall not at any time execute or deliver any amendment or other
modification to any of the Pulitzer Second Priority Documents inconsistent with
or in violation of this Agreement.

(b) Each Borrower and Grantor and the Pulitzer First Priority Secured Parties
agree that it shall not at any time execute or deliver any amendment or other
modification to any of the Pulitzer First Priority Documents inconsistent with
or in violation of this Agreement.

(c) In the event the Pulitzer First Priority Collateral Agents enter into any
amendment, waiver or consent in respect of any of the Pulitzer First Priority
Security Documents for the purpose of adding to, or deleting from, or waiving or
consenting to any departures from any provisions of, any Pulitzer First Priority
Security Document or changing in any manner the rights of any parties
thereunder, then such amendment, waiver or consent shall apply automatically to
any comparable provision of the Comparable Pulitzer Second Priority Security
Document (solely to the extent applicable to any Grantor and Common Collateral)
without the consent of or action by any Pulitzer Second Priority Secured Party
(with all such amendments, waivers and modifications subject to the terms
hereof); provided that (i) no such amendments, modifications or waivers shall
provide for the security of any additional extensions of credit or

 

Page 22



--------------------------------------------------------------------------------

add additional secured creditors in violation of the express provisions of the
Pulitzer Second Priority Agreements, (ii) no such amendment, waiver or consent
shall have the effect of removing assets subject to the Lien of any Pulitzer
Second Priority Security Document, except to the extent that a release of such
Lien is permitted by Section 4.2, (iii) any such amendment, waiver or consent
that materially and adversely affects the rights of the Pulitzer Second Priority
Secured Parties and does not affect the Pulitzer First Priority Secured Parties
in a like or similar manner shall not apply to the Pulitzer Second Priority
Security Documents without the written consent of the Pulitzer Second Priority
Collateral Agent and (iv) notice of such amendment, waiver or consent shall be
given to the Pulitzer Second Priority Representative no later than 15 days after
its effectiveness; provided that the failure to give such notice shall not
affect the effectiveness and validity thereof.

Section 7. Reliance; Waivers; etc.

7.1 Reliance. The Pulitzer First Priority Documents are deemed to have been
executed and delivered, and all extensions of credit thereunder are deemed to
have been made or incurred, in reliance upon this Agreement. The Pulitzer Second
Priority Secured Parties expressly waive all notice of the acceptance of and
reliance on this Agreement by the Pulitzer First Priority Secured Parties. The
Pulitzer Second Priority Documents are deemed to have been executed and
delivered and all issuances of debt and other extensions of credit thereunder
are deemed to have been made or incurred, in reliance upon this Agreement. The
Pulitzer First Priority Secured Parties waive all notices of the acceptance of
and reliance by the Pulitzer Second Priority Secured Parties.

7.2 No Warranties or Liability. The Pulitzer Second Priority Secured Parties and
the Pulitzer First Priority Secured Parties acknowledge and agree that neither
has made any representation or warranty with respect to the execution, validity,
legality, completeness, collectability or enforceability of any Pulitzer First
Priority Document or any Pulitzer Second Priority Document. Except as otherwise
provided in this Agreement, the Pulitzer Second Priority Secured Parties and the
Pulitzer First Priority Secured Parties will be entitled to manage and supervise
their respective extensions of credit to the Borrower or any Grantor in
accordance with law and their usual practices, modified from time to time as
they deem appropriate. No Agent shall, by reason of this Agreement, or any other
Security Document or any other document, have a fiduciary relationship or other
implied duties in respect of any other Agent or any other Secured Party.

7.3 No Waivers. No right or benefit of any party hereunder shall at any time in
any way be prejudiced or impaired by any act or failure to act on the part of
such party or any other party hereto or by any noncompliance by the Borrower or
any Grantor with the terms and conditions of any of the Pulitzer First Priority
Documents or the Pulitzer Second Priority Documents.

Section 8. Obligations Unconditional.

8.1 Pulitzer First Priority Obligations Unconditional. All rights and interests
of the Pulitzer First Priority Secured Parties hereunder, and all agreements and
obligations of the Pulitzer Second Priority Secured Parties (and, to the extent
applicable, the Grantors) hereunder, shall remain in full force and effect
irrespective of:

 

Page 23



--------------------------------------------------------------------------------

(a) any lack of validity or enforceability of any Pulitzer First Priority
Document;

(b) any change in the time, place or manner of payment of, or in any other term
of, all or any portion of the Pulitzer First Priority Obligations, or any
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding or restatement of any
Pulitzer First Priority Document;

(c) prior to the Discharge of the Pulitzer First Priority Obligations, any
exchange, release, voiding, avoidance or non-perfection of any security interest
in any Common Collateral or any other collateral, or any release, amendment,
waiver or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of all or any portion of the
Pulitzer First Priority Obligations or any guarantee; or

(d) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, the Borrower or any Grantor in respect of the Pulitzer
First Priority Obligations, or of any Pulitzer Second Priority Secured Party, or
the Borrower or any Grantor, to the extent applicable, in respect of this
Agreement.

8.2 Pulitzer Second Priority Obligations Unconditional. All rights and interests
of the Pulitzer Second Priority Secured Parties hereunder, and all agreements
and obligations of the Pulitzer First Priority Secured Parties (and, to the
extent applicable, the Borrower and the Grantors) hereunder, shall remain in
full force and effect irrespective of:

(a) any lack of validity or enforceability of any Pulitzer Second Priority
Document;

(b) any change in the time, place or manner of payment of, or in any other term
of, all or any portion of the Pulitzer Second Priority Obligations, or any
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding or restatement of any
Pulitzer Second Priority Document;

(c) any exchange, release, voiding, avoidance or non-perfection of any security
interest in any Common Collateral or any other collateral, or any release,
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding or restatement of all or
any portion of the Pulitzer Second Priority Obligations or any guarantee or
guaranty thereof; or

(d) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, any Grantor in respect of the Pulitzer Second Priority
Obligations, or of any Pulitzer First Priority Secured Party, or the Borrower or
any Grantor, to the extent applicable, in respect of this Agreement.

 

Page 24



--------------------------------------------------------------------------------

Section 9. Miscellaneous.

9.1 Conflicts. In the event of any conflict between the provisions of this
Agreement and the provisions of any Pulitzer First Priority Document or any
Pulitzer Second Priority Document, the provisions of this Agreement shall
govern; provided that, in the event of any conflict between the provisions of
this Agreement and the intercreditor agreement dated as of the date hereof (the
“Pulitzer Pari Passu Intercreditor Agreement”), among the Pulitzer First
Priority Collateral Agents, the Borrower and the other Grantors party thereto,
among others, the terms and conditions of the Pulitzer Pari Passu Intercreditor
Agreement shall control as to the relative rights of the Pulitzer First Priority
Secured Parties in respect of the Pulitzer First Priority Collateral.

9.2 Continuing Nature of Provisions. This Agreement shall continue to be
effective, and shall not be revocable by any party hereto, until the Discharge
of Pulitzer First Priority Obligations shall have occurred, subject to
Section 5.5. This is a continuing agreement and the Pulitzer First Priority
Secured Parties and the Pulitzer Second Priority Secured Parties may continue,
at any time and without notice to the other parties hereto, to extend credit and
other financial accommodations to, or for the benefit of, the Borrower or any
other Grantor.

9.3 Amendments; Waivers. (a) No amendment or modification of any of the
provisions of this Agreement shall be effective unless the same shall be in
writing and signed by the Pulitzer First Priority Representative and the
Pulitzer Second Priority Representative, provided that no such amendment or
modification shall by its terms amend, modify or otherwise affect the rights or
obligations of any Grantor without the Borrower’s or such Grantor’s prior
written consent; provided further that (i) without the consent of any party
hereto, (A) this Agreement may be supplemented by an Agent Joinder Agreement,
and an additional Agent (an “Additional Agent”) on behalf of the Secured Parties
under any Additional Pulitzer First Priority Agreement or Additional Pulitzer
Second Priority Agreement, as applicable, may become a party hereto, in
accordance with Section 9.3(b) and (B) this Agreement may be supplemented by a
Grantor Joinder Agreement, and a subsidiary may become a party hereto, in
accordance with Section 9.13, and (ii) in connection with the entering into of
any Replacement Pulitzer First Priority Agreement or Replacement Pulitzer Second
Priority Agreement, as applicable, each collateral agent party hereto shall
enter (and are hereby authorized to enter without the consent of any other
Secured Party), at the request of any Collateral Agent with respect to such
Replacement Pulitzer First Priority Agreement or Replacement Pulitzer Second
Priority Agreement, as applicable, or the Borrower, into such amendments or
modifications of this Agreement as are reasonably necessary to reflect such
Replacement Pulitzer First Priority Agreement or Replacement Pulitzer Second
Priority Agreement, as applicable, and are reasonably satisfactory to each such
Collateral Agent.

(b) The Borrower may from time to time, subject to any limitations contained in
any Secured Documents in effect at such time, designate documents governing
additional, replacement or refinancing indebtedness and related obligations that
are, or are to be, secured by Liens on any assets of the Borrower or any of the
Grantors that would, if such Liens were granted, constitute Common Collateral as
an Additional Pulitzer First Priority Agreement or Additional Pulitzer Second
Priority Agreement, as applicable, by delivering to each party hereto at such
time a certificate of an Authorized Officer of the Borrower:

 

Page 25



--------------------------------------------------------------------------------

1. describing the agreement governing the indebtedness and other obligations
being designated as an Additional Pulitzer First Priority Agreement or
Additional Pulitzer Second Priority Agreement, as applicable, and including a
statement of the maximum aggregate outstanding principal amount of such
indebtedness as of the date of such certificate;

2. setting forth the Additional Pulitzer First Priority Agreement or Additional
Pulitzer Second Priority Agreement, as applicable, as each Grantor has executed
and delivered to the Person that serves as the collateral agent, collateral
trustee or a similar representative for the holders of obligations under such
Additional Pulitzer First Priority Agreement or Additional Pulitzer Second
Priority Agreement, as applicable, on the closing date of under such Additional
Pulitzer First Priority Agreement or Additional Pulitzer Second Priority
Agreement, as applicable, certified as being true and complete by an Authorized
Officer of the Borrower;

3. identifying the Person that serves as administrative agent, trustee or
similar representative and as collateral agent or similar representative on
behalf of the Secured Parties under such Additional Pulitzer First Priority
Agreement or Additional Pulitzer Second Priority Agreement, as applicable;

4. certifying that the incurrence of obligations and the creation of the Liens
securing obligations under such Additional Pulitzer First Priority Agreement or
Additional Pulitzer Second Priority Agreement, as applicable, do not violate or
result in a default under any provision of any Secured Document in effect at
such time, including this Agreement;

5. identifying obligations under such Additional Pulitzer First Priority
Agreement or Additional Pulitzer Second Priority Agreement, as applicable, as
Pulitzer First Priority Obligations or Pulitzer Second Priority Obligations, as
applicable, and, certifying that the designation of such obligations as Pulitzer
First Priority Obligations or Pulitzer Second Priority Obligations, as
applicable, does not violate or result in a default under any provision of any
Secured Document in effect at such time;

6. certifying that the Additional Pulitzer First Priority Agreement or
Additional Pulitzer Second Priority Agreement, as applicable, (A) in the case of
the Additional Pulitzer Second Priority Agreement, the applicable Pulitzer
Second Priority Security Documents in respect thereof contain the legend
required in Section 2.3(a) and (B) authorizes the Person that serves as
administrative agent, trustee or similar representative and as collateral agent
or similar representative on behalf of the Secured Parties under such Additional
Pulitzer First Priority Agreement or Additional Pulitzer Second Priority
Agreement, as applicable, to become a Collateral Agent hereunder by executing
and delivering a Collateral Agent Joinder Agreement and provide that, upon such
execution and delivery, the holders of obligations under such Additional
Pulitzer First Priority Agreement or Additional Pulitzer Second Priority
Agreement, as applicable, shall become subject to and bound by the provisions of
this Agreement; and

 

Page 26



--------------------------------------------------------------------------------

7. attaching a fully completed Agent Joinder Agreement executed and delivered by
the Person that serves as administrative agent, trustee or similar
representative and as collateral agent or similar representative on behalf of
the Secured Parties under such Additional Pulitzer First Priority Agreement or
Additional Pulitzer Second Priority Agreement, as applicable.

Upon the delivery of such certificate and the related attachments as provided
above and as so long as the statements made therein are true and correct as of
the date of such certificate, the obligations designated in such notice shall
become Pulitzer First Priority Obligations or Pulitzer Second Priority
Obligations, as applicable, for all purposes under this Agreement.

9.4 Information Concerning Financial Condition of the Borrower and the other
Grantors. Each of the Pulitzer Second Priority Representative, on behalf of the
other Pulitzer Second Priority Secured Parties, and the Pulitzer First Priority
Representative, on behalf of the Pulitzer First Priority Secured Parties, hereby
agree that each Secured Party assumes responsibility for keeping itself informed
of the financial condition of the Borrower and each of the other Grantors and
all other circumstances bearing upon the risk of nonpayment of the Pulitzer
First Priority Obligations or the Pulitzer Second Priority Obligations. The
Pulitzer Second Priority Representative, on behalf of itself and the other
Pulitzer Second Priority Secured Parties, and the Pulitzer First Priority
Representative, on behalf of itself and the other Pulitzer First Priority
Secured Parties, hereby agree that no party shall have any duty to advise any
other Secured Party of information known to it regarding such condition or any
such circumstances. In the event that any Secured Party, in its sole discretion,
undertakes at any time or from time to time to provide any information to any
other party to this Agreement, it shall be under no obligation (a) to provide
any such information to such other party or any other party on any subsequent
occasion, (b) to undertake any investigation, or (c) to disclose any other
information.

9.5 Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York, except to the extent that remedies
provided by the laws of any jurisdiction other than the State of New York are
governed by the laws of such jurisdiction.

9.6 Submission to Jurisdiction.

(a) Each Pulitzer First Priority Secured Party, each Pulitzer Second Priority
Secured Party and each Grantor hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment pursuant to any
such action or proceeding, and each such party hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such federal court. Each such party agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that any
Pulitzer First Priority Secured Party or Pulitzer Second Priority Secured Party
may otherwise have to bring any action or proceeding against any Grantor or its
properties in the courts of any jurisdiction.

 

Page 27



--------------------------------------------------------------------------------

(b) Each Pulitzer First Priority Secured Party, each Pulitzer Second Priority
Secured Party and the Borrower and each Grantor hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, (i) any objection it may now or hereafter have to the laying of venue of any
suit, action or proceeding arising out of or relating to this Agreement in any
court referred to in paragraph (a) of this Section and (ii) the defense of an
inconvenient forum to the maintenance of such action or proceeding.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.7. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

9.7 Notices. Unless otherwise specifically provided herein, any notice or other
communication herein required or permitted to be given shall be in writing and
may be personally served, telecopied, or sent by overnight express courier
service or United States mail and shall be deemed to have been given when
delivered in person or by courier service, upon receipt of a telecopy or five
days after deposit in the United States mail (certified, with postage prepaid
and properly addressed). For the purposes hereof, the address of each party
hereto is as follows:

(a) if to any Grantor, to it (or, in the case of any Grantor other than the
Borrower, to it in care of the Borrower) at:

Lee Enterprises, Incorporated

201 N. Harrison Street, Suite 600

Davenport, IA, 52801

Attention: Vice President, Chief Financial Officer and Treasurer

Facsimile: 563-327-2600

E-mail: ron.mayo@lee.net

With a copy to:

Lane & Waterman LLP

220 N. Main Street, Suite 600

Davenport, IA, 52801

Attention: C. D. Waterman III

Facsimile: 563-324-1616

E-mail: dwaterman@l-wlaw.com;

(b) if to the Revolving Agent and the Revolving Collateral Agent, to it at:

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road, Ops 2 Floor 3

Newark, DE 19713

Attention: Dimple Patel

Telephone: 302-634-4154

Telecopy: 302-634-3301

E-mail: dimple.x.patel@jpmorgan.com

 

Page 28



--------------------------------------------------------------------------------

With a copy to:

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road, Ops 2 Floor 3

Newark, DE 19713

Attention: Neer Reibenbach

Telephone: 302-634-1678

Telecopy: 302-634-3301

E-mail: neer.reibenbach@jpmorgan.com

With a copy to:

JPMorgan Chase Bank, N.A

383 Madison Avenue, 24th Floor

New York, NY 10179

Attention: Timothy Lee

Telephone: 212-270-2282

Telecopy: 212-270-5100

E-mail: timothy.d.lee@jpmorgan.com;

(c) if to the Pari Passu Agent and the Pari Passu Collateral Agent, to it at:

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road, Ops 2 Floor 3

Newark, DE 19713

Attention: Dimple Patel

Telephone: 302-634-4154

Telecopy: 302-634-3301

E-mail: dimple.x.patel@jpmorgan.com

With a copy to:

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road, Ops 2 Floor 3

Newark, DE 19713

Attention: Neer Reibenbach

Telephone: 302-634-1678

Telecopy: 302-634-3301

E-mail: neer.reibenbach@jpmorgan.com

 

Page 29



--------------------------------------------------------------------------------

With a copy to:

JPMorgan Chase Bank, N.A

383 Madison Avenue, 24th Floor

New York, NY 10179

Attention: Timothy Lee

Telephone: 212-270-2282

Telecopy: 212-270-5100

E-mail: timothy.d.lee@jpmorgan.com;

(d) if to the Notes Trustee, to it at:

U.S. Bank National Association

60 Livingston Avenue

St. Paul, Minnesota 55107

Attention: Global Corporate Trust Services

Facsimile: 651-466-7430;

(e) if to the Notes Collateral Agent, to it at:

Deutsche Bank Trust Company Americas Trust and Agency Services

60 Wall Street, 16th Floor

Mail Stop: NYC60-1630

New York, New York 10005

Attention: Corporates Team, Lee Enterprises, Incorporated

Facsimile: 732-578-4635

With a copy to:

Deutsche Bank Trust Company Americas

c/o Deutsche Bank National Trust Company Trust and Agency Services

100 Plaza One, 6th Floor

MSJCY03-0699

Jersey City, NJ 07311-3901

Attention: Corporates Team, Lee Enterprises, Incorporated

Facsimile: 732-578-4635;

(f) if to the Pulitzer First Priority Agent or the Pulitzer First Priority
Collateral Agent, to it at:

Wilmington Trust, N.A.

50 South Sixth Street, Suite 1290

Minneapolis, MN 55402

Attention: Wilmington Trust Loan Agency Group

Telecopy: 612-217-5651;

Telephone: 612-217-5649;

E-mail: loanagency@wilmingtontrust.com; and

(g) if to any Additional Agent, to it at the address set forth in the applicable
Joinder Agreement.

 

Page 30



--------------------------------------------------------------------------------

Any party hereto may change its information for notices and other communications
hereunder by notice to the other parties hereto.

9.8 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of each of the parties hereto and each of their respective
successors and permitted assigns, and nothing herein is intended, or shall be
construed, to give any other Person any right, remedy or claim under, to or in
respect of this Agreement or any Common Collateral.

9.9 Headings. Section headings used herein are for convenience of reference
only, are not part of this Agreement and shall not affect the construction of,
or be taken into consideration in interpreting, this Agreement.

9.10 Severability. Any provision of this Agreement held to be invalid, illegal
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

9.11 Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or other electronic transmission
shall be effective as delivery of a manually executed counterpart of this
Agreement. This Agreement, together with the other Secured Documents, represents
the agreement of each of the Grantors and the Secured Parties with respect to
the subject matter hereof and there are no promises, undertakings,
representations or warranties by any Grantor, any Agent or any other Secured
Party relative to the subject matter hereof not expressly set forth or referred
to herein or in the other Secured Documents. This Agreement shall become
effective when it shall have been executed by each party hereto.

9.12 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.

9.13 Additional Grantors. The Borrower shall cause each Person that becomes a
Grantor after the date hereof (other than any such Grantor that does not grant
any Liens to secure any of the Pulitzer First Priority Obligations or any of the
Pulitzer Second Priority Obligations, until such time as such Grantor does grant
any such Liens) to become a party to this Agreement by executing and delivering
a supplement to this Agreement in substantially the form set forth in Exhibit B
hereto (each a “Grantor Joinder Agreement”) and otherwise reasonably
satisfactory to the Pulitzer First Priority Representative and the Pulitzer
Second Priority Representative.

9.14 Specific Performance. Each Collateral Agent, on behalf of itself and its
respective Secured Parties, may demand specific performance of this Agreement.
Each Collateral Agent, on behalf of itself and its respective Secured Parties,
hereby irrevocably waives any defense based on the adequacy of a remedy at law
and any other defense that might be asserted to bar the remedy of specific
performance in any action which may be brought by the Secured Parties.

 

Page 31



--------------------------------------------------------------------------------

9.15 Subrogation. The Pulitzer Second Priority Secured Parties hereby waive any
rights of subrogation they may acquire as a result of any payment hereunder
until the Discharge of the Pulitzer First Priority Obligations Payment has
occurred; provided, however, that, as between the Borrower and the other
Grantors, on the one hand, and the Pulitzer Second Priority Secured Parties, on
the other hand, any such payment that is paid over to the Pulitzer First
Priority Representative pursuant to this Agreement shall be deemed not to reduce
any of the Pulitzer Second Priority Obligations unless and until (and then only
to the extent that) the Discharge of Pulitzer First Priority Obligations has
occurred and the Pulitzer First Priority Representative delivers any such
payment to the Pulitzer Second Priority Representative.

9.16 Trustee Capacity. It is expressly understood and agreed by the parties
hereto that (a) this Agreement is executed and delivered by U.S. Bank National
Association, not individually or personally or in its corporate capacity, but
solely in its capacity as Notes Trustee under the Notes Indenture, and (b) under
no circumstances shall U.S. Bank National Association be individually or
personally or in its corporate capacity, liable for the payment of any
indebtedness or expenses owed to any party under this Agreement, the Notes
Indenture and related documentation or the Secured Documents.

[Remainder of page intentionally left blank]

 

Page 32



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

JPMORGAN CHASE BANK, N.A., as Revolving Agent and Revolving Collateral Agent By:

/s/ Timothy D. Lee 

Name: Timothy D. Lee Title: Vice President JPMORGAN CHASE BANK, N.A., as Pari
Passu Agent and Pari Passu Collateral Agent By:

/s/ Timothy D. Lee 

Name: Timothy D. Lee Title: Vice President U.S. BANK, NATIONAL ASSOCIATION, not
in its individual capacity, but solely in its capacity as Notes Trustee By:

/s/ Raymond S. Haverstock 

Name: Raymond S. Haverstock Title: Vice President DEUTSCHE BANK TRUST COMPANY
AMERICAS, as Notes Collateral Agent By:

/s/ Chris Niesz 

Name: Chris Niesz Title: Assistant Vice President WILMINGTON TRUST, NATIONAL
ASSOCIATION, as Pulitzer First Priority Agent and Pulitzer First Priority
Collateral Agent By:

/s/ Joshua G. James 

Name: Joshua G. James Title: Vice President

 

Page 33



--------------------------------------------------------------------------------

LEE ENTERPRISES, INCORPORATED By:

/s/ C. D. Waterman III

Name: C. D. Waterman III Title: Secretary PULITZER INC. By:

/s/ C. D. Waterman III

Name: C. D. Waterman III Title: Secretary FLAGSTAFF PUBLISHING CO. HANFORD
SENTINEL INC. NAPA VALLEY PUBLISHING CO. PANTAGRAPH PUBLISHING CO. PULITZER
MISSOURI NEWSPAPERS, INC. PULITZER NEWSPAPERS, INC. PULITZER TECHNOLOGIES, INC.
SANTA MARIA TIMES, INC. SOUTHWESTERN OREGON PUBLISHING CO. STAR PUBLISHING
COMPANY YNEZ CORPORATION By:

/s/ C. D. Waterman III

Name: C. D. Waterman III Title: Secretary FAIRGROVE LLC By: ST. LOUIS
POST-DISPATCH LLC,        Managing Member By: PULITZER INC., Managing Member By:

/s/ C. D. Waterman III

Name: C. D. Waterman III Title: Secretary

 

Page 34



--------------------------------------------------------------------------------

AMPLIFIED DIGITAL, LLC

ST. LOUIS POST-DISPATCH LLC

STL DISTRIBUTION SERVICES LLC

SUBURBAN JOURNALS OF GREATER ST.

    LOUIS LLC

PULITZER NETWORK SYSTEMS LLC,

By: PULITZER INC., Managing Member By:

/s/ C. D. Waterman III

Name: C. D. Waterman III Title: Secretary

 

Page 35



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

PULITZER JUNIOR INTERCREDITOR AGREEMENT JOINDER

ADDITIONAL COLLATERAL AGENT

Reference is made to the Pulitzer Junior Intercreditor Agreement dated as of
June 25, 2015 (as amended, supplemented, amended and restated or otherwise
modified and in effect from time to time, the “Junior Intercreditor Agreement”)
among LEE ENTERPRISES, INCORPORATED, a Delaware corporation, “), PULITZER INC.,
a Delaware corporation (“Pulitzer”), each of Pulitzer’s direct or indirect
subsidiaries party thereto (the “Pulitzer Subsidiaries,” and together with
Pulitzer, the “Pulitzer Entities”), WILMINGTON TRUST, NATIONAL ASSOCIATION, as
administrative agent under the Lee Second Lien Loan Agreement (together with its
successors and assigns, in such capacity, the “Pulitzer First Priority Agent”)
and as collateral agent for the First Lien Secured Parties (together with its
successors and assigns, in such capacity, the “Pulitzer First Priority
Collateral Agent”), JPMORGAN CHASE BANK, N.A., as administrative agent with
respect to the Revolving Credit Facility (together with its successors and
assigns, in such capacity, the “Revolving Agent”) and as collateral agent with
respect to the Revolving Credit Facility (together with its successors and
assigns, in such capacity, the “Revolving Collateral Agent”), JPMORGAN CHASE
BANK, N.A., as administrative agent with respect to the Pari Passu Facility
(together with its successors and assigns in such capacity, the “Pari Passu
Agent”) and as collateral agent with respect to the Pari Passu Facility
(together with its successors and assigns, in such capacity, the “Pari Passu
Collateral Agent”), and U.S. BANK NATIONAL ASSOCIATION, not in its individual
capacity, but solely in its capacity as Trustee under the Notes Indenture
(together with its successors and assigns, in such capacity, the “Notes
Trustee”), and DEUTSCHE BANK TRUST COMPANY AMERICAS, as collateral agent for
with respect to the Notes (together with its successors and assigns, in such
capacity, the “Notes Collateral Agent”). Capitalized terms used but not
otherwise defined herein shall have the meaning set forth in the Intercreditor
Agreement. This Pulitzer Junior Intercreditor Agreement Joinder is being
executed and delivered pursuant to Section 9. 3 of the Junior Intercreditor
Agreement.

1. Joinder. By executing and delivering this Pulitzer Junior Intercreditor
Agreement Joinder, the undersigned as Additional Agent in its capacity as
[[Administrative Agent/Trustee/other Representative] and as [Collateral
Agent/Collateral Trustee/other Representative]] for holders of [Pulitzer First
Priority Obligations][Pulitzer Second Priority Obligations] pursuant to
[identify Additional Pulitzer First Priority Agreements][identify Additional
Pulitzer Second Priority Agreements] agrees, on its own behalf and on behalf of
such holders of [Pulitzer First Priority Obligations][Pulitzer Second Priority
Obligations], to be bound by all the terms and provisions of the Junior
Intercreditor Agreement as a Collateral Agent, as fully as if the undersigned
had executed and delivered the Junior Intercreditor Agreement as of the date
thereof.

2. Governing Law. This Pulitzer Junior Intercreditor Agreement Joinder shall be
construed in accordance and governed by the law of the State of New York.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Pulitzer Junior
Intercreditor Agreement Joinder to be executed as of                     ,
20            .

 

[___________________________________] By

 

Name:

Title:



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF

PULITZER JUNIOR INTERCREDITOR AGREEMENT JOINDER

ADDITIONAL GRANTOR

Reference is made to the Junior Intercreditor Agreement dated as of June 25,
2015 (as amended, supplemented, amended and restated or otherwise modified and
in effect from time to time, the “Junior Intercreditor Agreement”) among LEE
ENTERPRISES, INCORPORATED, a Delaware corporation, PULITZER INC., a Delaware
corporation (“Pulitzer”), each of Pulitzer’s direct or indirect subsidiaries
party thereto (the “Pulitzer Subsidiaries,” and together with Pulitzer, the
“Pulitzer Entities”), WILMINGTON TRUST, NATIONAL ASSOCIATION, as administrative
agent under the Lee Second Lien Loan Agreement (together with its successors and
assigns, in such capacity, the “Pulitzer First Priority Agent”) and as
collateral agent for the First Lien Secured Parties (together with its
successors and assigns, in such capacity, the “Pulitzer First Priority
Collateral Agent”), JPMORGAN CHASE BANK, N.A., as administrative agent with
respect to the Revolving Credit Facility (together with its successors and
assigns, in such capacity, the “Revolving Agent”) and as collateral agent with
respect to the Revolving Credit Facility (together with its successors and
assigns, in such capacity, the “Revolving Collateral Agent”), JPMORGAN CHASE
BANK, N.A., as administrative agent with respect to the Pari Passu Facility
(together with its successors and assigns in such capacity, the “Pari Passu
Agent”) and as collateral agent with respect to the Pari Passu Facility
(together with its successors and assigns, in such capacity, the “Pari Passu
Collateral Agent”), and U.S. BANK NATIONAL ASSOCIATION, not in its individual
capacity, but solely in its capacity as Trustee under the Notes Indenture
(together with its successors and assigns, in such capacity, the “Notes
Trustee”), and DEUTSCHE BANK TRUST COMPANY AMERICAS, as collateral agent for
with respect to the Notes (together with its successors and assigns, in such
capacity, the “Notes Collateral Agent). Capitalized terms used but not otherwise
defined herein shall have the meaning set forth in the Intercreditor Agreement.
This Pulitzer Junior Intercreditor Agreement Joinder is being executed and
delivered pursuant to Section 9.13 of the Junior Intercreditor Agreement.

1. Joinder. By executing and delivering this Pulitzer Junior Intercreditor
Agreement Joinder, the undersigned,                     , a
                    , hereby agrees to become party as a Grantor under the
Junior Intercreditor Agreement for all purposes thereof on the terms set forth
therein, and to be bound by the terms of the Junior Intercreditor Agreement as
fully as if the undersigned had executed and delivered the Junior Intercreditor
Agreement as of the date thereof.

2. Governing Law. This Pulitzer Junior Intercreditor Agreement Joinder shall be
construed in accordance and governed by the law of the State of New York.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Pulitzer Junior
Intercreditor Agreement Joinder to be executed as of                     ,
20        .

 

[___________________________________] By

 

Name:

Title: